DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 23-26 are pending in this application. 

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-16 and 23-26 under 35 U.S.C. 112b have been fully considered and are not completely persuasive. Rejections of claims 1-16 and 23-25 have been withdrawn, but a 35 U.S.C. 112b rejection of claim 26 is maintained. Additionally, new 35 U.S.C. 112b rejections are applied to claims 1-16 based on the amendment.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-16 and 23-26 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
Chaney fails to teach “cause a runtime core to be loaded, wherein the runtime core is configured to support hot-plugging of code; cause first code comprising a placeholder job to be run on the runtime core to reserve at least a portion of the computing resources; and replace the first code with second code to replace the placeholder job on the runtime core”. 
Dependent claims are patentable for the same reasons as the independent claims. 

Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:

As to point (b), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001] recites “This disclosure relates in general to the field of computer systems and, more particularly, to migrating jobs within a distributed software system” which is duplicated from paragraph [0002].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1 and 16 (line numbers refer to claim 1):
	Lines 7-9 recite “a placeholder job to be run on the runtime core to reserve at least a portion of the computing resources of the particular device to be used to perform jobs in the plurality of jobs” and it is unclear whether the runtime core, the computing resources or the particular device performs the jobs. 

As per claims 2-15 (line numbers refer to claim 2):


As per claim 16:
	Lines 6-7 recite “computing resources of the particular device to be later used to perform jobs” but it is unclear what is meant by later because the word “later” does not specify a specific time when the jobs will be performed. 

As per claim 26:
	In line 4 it recites “a corresponding device”, but it is unclear what the device corresponds to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 16, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (Workload Migration Framework for Streaming Applications on Smartphones herein Shih) in view of Chaney et al. (US 20140282471 A1 herein Chaney) and further in view of Bhansali et al. (US 8910124 B1 herein Bhansali).
Chaney was cited in the IDS filed on 11/25/2019.
Shih, Chaney, and Bhansali were cited in a previous office action.

As per claim 1, Shih teaches the invention substantially as claimed including at least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions when executed on a machine, cause the machine to (Fig. 4, physical RAM): 
detect availability of computing resources on a particular device in a network (Fig. 4, target device (as particular device), network; Fig. 5; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 1 lines 6-10 To make the appropriate decision for migrating specific workloads to the target devices, we need to consider the two following factors. First, we need to check whether there exist available computing resources on the nearby devices; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 2-4 the system discoveries nearby computing resources and finds the most suitable computing devices that have sufficient available memory; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 7-9 we check the Android devices to see whether they are connected to the network);  
code embodying any one of a plurality of jobs (page 5 right col. lines 10-11 execute the specific workload on the local or target device; page 5 left col. lines 7-9 Many applications compete for limited available memory in the Android system; Since a workload is executed, that means that there is code embodying the workload.);
loaded on the particular device (page 1 right col. lines 24-25 offloading workload to nearby connected computing devices; page 6 left col. line 5 migrate the workload to selected target device; Fig. 3, execute in target devices);
reserve at least a portion of the computing resources of the particular device to be used to perform jobs in the plurality of jobs (abstract lines 17-18 allocate (as reserve) local and remote resources to mobile applications; pg. 4 right col. lines 8-21 First, we need to check whether there exist available computing resources on the nearby devices…We monitor the system resource usage so that the algorithm can use these information to decide where to execute the specific workloads on local or nearby devices.);
identify a particular job in the plurality of jobs to be run on the particular device (Fig. 2; page 3 right col. lines 8-12 Among the six procedures, four of them require hardware resources on mobile devices and cannot be executed on remote devices; two of them, M3 and M4, do not require local hardware resources and can be executed on remote devices; page 5 right col. lines 6-7 executing the specific workload to the target device; page 6 V. Experiment paragraph 3 lines 1-2 Android application eyeDentify [14] is used in different conditions to evaluate our framework); 
code corresponding to the particular job (page 5 right col. lines 10-11 execute the specific workload on the local or target device; Since the specific workload is executed, that means that there is code corresponding to the specific workload.).

        Shih fails to teach cause a runtime core to be loaded, wherein the runtime core is configured to support hot-plugging of code; cause first code comprising a placeholder job to be run on the runtime core to reserve at least a portion of the computing resources; and replace the first code with second code to replace the placeholder job on the runtime core.

cause a runtime core to be loaded, wherein the runtime core is configured to support hot-plugging of code (Fig. 3; [0032] lines 1-2 When the system starts up, the runtime assembly 103 is in an initialization phase (as loaded); [0033] lines 4-5 Plugins may communicate with each other, or only with the core runtime assembly 103; [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running (as hot-plugging); [0034] lines 3-5 The runtime assembly 103 can unload (or remove) a plugin 401 from the repository whilst the system is still running (as hot-plugging); [0033] lines 1-3 While FIG. 3 depicts the loading of only one plugin, many plugins (including but not limited to multiple versions of the same plugin), may be loaded; In other words, instantiating and unloading plugins while the system is running teaches hot-plugging because hot-plugging is adding or replacing code without stopping the system.);
job to be run on the runtime core (Fig. 3; [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105 (as job));
replace job on the runtime core ([0027] lines 3-4 upgrade an existing plugin, add a new plugin and remove an existing plugin).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih with the teachings of Chaney because Chaney’s teaching of adding or removing plugins while the system is running provides the advantage of not interrupting the system while plugins are being changed.

 cause first code comprising a placeholder job to reserve at least a portion of the computing resources; and replace the first code with second code to replace the placeholder job.

However, Bhansali teaches cause first code comprising a placeholder job to reserve at least a portion of the computing resources (Fig. 4B; Col. 4 lines 7-9 inserting NOP instructions to reserve placeholder memory…forming the placeholder memory ranges); and 
replace the first code with second code to replace the placeholder job (Col. 5 lines 22-23 replacing one or more NOP instructions at the placeholder memory range with a call-trace function call).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih and Chaney with the teachings of Bhansali because Bhansali’s teaching of a NOP instruction as a placeholder reserves memory and doesn’t contribute a lot of overhead (see Bhansali, Col. 4 lines 7-8 inserting NOP instructions to reserve placeholder memory; Col. 6 lines 46-47 a NOP instruction adds the least amount of overhead possible).

As per claim 2, Shih, Chaney, and Bhansali teach the storage medium of Claim 1. Chaney specifically teaches code to be run on the runtime core (Chaney [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105 (as code)).
Additionally, Bhansali teaches wherein causing the first code to be run comprises allocating a portion of memory of the particular device for use by the first code, and the second code also uses the allocated portion of memory (Bhansali Fig. 4B, 4C; Col. 4 lines 7-8 reserve placeholder memory; Col. 5 lines 22-23 replacing one or more NOP instructions at the placeholder memory range with a call-trace function call; Col. 6 lines 51-55 FIG. 4C is a segment 84 of the compiled binary object 56 of FIG. 4B following substitution of call trace profiling instructions for the NOP instructions. Specifically, the function call instruction CALL TRACE_PROF_ENTRY is substituted at ADDR1 for the NOP instruction of FIG. 4B).

As per claim 3, Shih, Chaney, and Bhansali teach the storage medium of Claim 2. Shih specifically teaches wherein the detecting availability of computing resources comprises determining that the portion of memory is available on the particular device (Shih Fig. 11; page 4 IV. Design and Implementation of Workload Migration Framework lines 31-32 finds the most suitable computing devices that have sufficient available memory). 

As per claim 4, Shih, Chaney, and Bhansali teach the storage medium of Claim 1. Chaney specifically teaches wherein replacing the first code with the second code on the runtime core comprises hotplugging the second code on the runtime core and the first code enables the hotplugging of the second code (Chaney [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running (as hotplugging); [0034] lines 3-5 The runtime assembly 103 can unload (or remove) a plugin 401 from the repository whilst the system is still running (as hotplugging); [0027] lines 3-4 upgrade an existing plugin, add a new plugin and remove an existing plugin).

As per claim 5, Shih, Chaney, and Bhansali teach the storage medium of Claim 1. Chaney specifically teaches wherein the second code comprises a particular job plugin compatible with the runtime core, and the particular job plugin is one of a plurality of job plugins corresponding to the plurality of jobs (Chaney Fig. 3; [0027] lines 2-10 the DLPA may upgrade an existing plugin, add a new plugin and remove an existing plugin. Version control of the upgrades and compatibility assessment of the new plugins may be managed by the DLPA. The DLPA may also support autowiring, declarative configuration, annotation-based contexts, and/or loading of resources and properties. Autowiring refers to a method for finding compatible running software components and injecting the executable components into the running system; [0033] lines 1-3 While FIG. 3 depicts the loading of only one plugin, many plugins (including but not limited to multiple versions of the same plugin), may be loaded).

As per claim 6, Shih, Chaney, and Bhansali teach the storage medium of Claim 1. Shih specifically teaches wherein the instructions, when executed, further cause the machine to determine a need for additional computing capacity to perform a workload comprising the particular job, and the second code is to be run on the particular device based on the need (Shih Fig. 11; page 5 right col. lines 2-5 If there are not sufficient memory to execute the specific workload on mobile device, the framework migrates the specific workload to target device; page 8 left col. line 1-page 8 right col. line 4 Application eyeDentify requires 20 MB memory to execute getFeatureVector() function. Hence, if the available memory size is less than 60 MB, it will trigger ”lowMemorySituation” on Android system (discussed in IV-A0b). When the Android device will run out of memory to execute the specific workload, the migration decision decides whether to migrate the specific workload to the target device to finish the job. Figure 11 .

As per claim 7, Shih, Chaney, and Bhansali teach the storage medium of Claim 6. Shih specifically teaches wherein performance of the particular job is to be offloaded from another system to the particular device, and the need corresponds to a shortage of computing capacity at the other system (Shih Fig. 11; page 1 right col. lines 24-26 By offloading workload to nearby connected computing devices, we can enhance the performance of mobile devices in some ways; page 5 right col. lines 2-5 If there are not sufficient memory to execute the specific workload on mobile device, the framework migrates the specific workload to target device; page 8 left col. line 1-page 8 right col. line 4 Application eyeDentify requires 20 MB memory to execute getFeatureVector() function. Hence, if the available memory size is less than 60 MB, it will trigger ”lowMemorySituation” on Android system (discussed in IV-A0b). When the Android device will run out of memory to execute the specific workload, the migration decision decides whether to migrate the specific workload to the target device to finish the job. Figure 11 presents the experiment results based on different available memory size. During the experiment, the migration framework uses the system information profiled from “profiling service” to make the decision. When the available memory is less than the given threshold, the framework assigns the application to be executed on target devices).   

As per claim 8, Shih, Chaney, and Bhansali teach the storage medium of Claim 7. Shih specifically teaches wherein the particular device and the other system each comprise a respective edge device (Shih page 6 V. Experiment paragraph 2 lines 8-9 migrating specific workloads from HTC DesireHD to the desktop PC; The HTC DesireHD is a mobile device and the mobile device and the desktop PC are both considered edge devices.). 

As per claim 10, Shih, Chaney, and Bhansali teach the storage medium of Claim 1. Chaney specifically teaches code on the runtime core (Chaney [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running).
Additionally, Bhansali teaches wherein the instructions, when executed, further cause the machine to: determine that performance of the particular job using the second code is completed; and replacing the second code with the first code (Bhansali Col. 6 line 67-Col. 7 line 5 When profiling stops, the CALL TRACE_PROF_ENTRY instruction at ADDR1 is replaced with a NOP instruction and the JMP TRACE_PROFILE_EXIT instruction at ADDRN is replaced with a NOP instruction and a RET instruction to restore segment 84 to its previous state as shown by segment 82 in FIG. 4B.).

As per claim 16, it is a method claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Shih teaches the computing resources of the particular device to be later used to perform jobs in the plurality of jobs (Figs. 3, 6; abstract lines 17-18 allocate local and remote resources to mobile applications; page 3 right col. paragraph 2 lines 13-20 In Figure 3(b), the response time of an application is the time interval between TRS and TRE. Computing resources of the particular device are later used to perform jobs because the particular device which is the target device must first receive a workload request from an Android device and then after that execute the workload. Additionally, computing resources of the particular device are later used because first the computing resources of the target device are first profiled and then when it is determined that the resources of the target device will provide better performance than the local device, the workload will be executed on the target device.).

As per claim 23, Shih teaches the invention substantially as claimed including a system comprising: an endpoint device comprising a computer processor (Fig. 4; page 6 V. ; and 
a workload manager, wherein the workload manager is executable to: detect availability of computing resources on the endpoint device (Fig. 5, 7; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 1 lines 6-10 To make the appropriate decision for migrating specific workloads to the target devices, we need to consider the two following factors. First, we need to check whether there exist available computing resources on the nearby devices; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 1-5 When conducting remote resources profiling, the system discoveries nearby computing resources and finds the most suitable computing devices that have sufficient available memory and can achieve satisfying computation performance); 
code embodying any one of a plurality of jobs (page 5 right col. lines 10-11 execute the specific workload on the local or target device; page 5 left col. lines 7-9 Many applications compete for limited available memory in the Android system; Since a workload is executed, that means that there is code embodying the workload.);
loaded on the endpoint device (page 1 right col. lines 24-25 offloading workload to nearby connected computing devices; page 6 left col. line 5 migrate the workload to selected target device; Fig. 3, execute in target devices);
identify a particular job in the plurality of jobs to be run (Fig. 2; page 3 right col. lines 8-12 Among the six procedures, four of them require hardware resources on mobile devices and cannot be executed on remote devices; two of them, M3 and M4, do not require local hardware resources and can be executed on remote devices; page 5 right col. lines 6-7 executing the specific workload to the target device; page 5 left col. lines 7-9 Many applications compete ; 
code corresponding to the particular job (page 5 right col. lines 10-11 execute the specific workload on the local or target device; Since the specific workload is executed, that means that there is code corresponding to the specific workload.).

	Shih fails to teach cause a runtime core to be loaded, wherein the runtime core is configured to support hot-plugging of code; cause first code comprising a placeholder job to be run on the runtime core; and replace the first code with second code to replace the placeholder job on the runtime core

	However, Chaney teaches cause a runtime core to be loaded, wherein the runtime core is configured to support hot-plugging of code (Fig. 3; [0032] lines 1-2 When the system starts up, the runtime assembly 103 is in an initialization phase (as loaded); [0033] lines 4-5 Plugins may communicate with each other, or only with the core runtime assembly 103; [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running (as hot-plugging); [0034] lines 3-5 The runtime assembly 103 can unload (or remove) a plugin 401 from the repository whilst the system is still running (as hot-plugging); [0033] lines 1-3 While FIG. 3 depicts the loading of only one plugin, many plugins (including but not limited to multiple versions of the same plugin), may be loaded; In other words, instantiating and unloading plugins while the system is running teaches hot-plugging because hot-plugging is adding or replacing code without stopping the system);
job to be run on the runtime core (Fig. 3; [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105 (as job));
replace job on the runtime core ([0027] lines 3-4 upgrade an existing plugin, add a new plugin and remove an existing plugin).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih with the teachings of Chaney because Chaney’s teaching of adding or removing plugins while the system is running provides the advantage of not interrupting the system while plugins are being changed.

Shih and Chaney fail to teach cause first code comprising a placeholder job to be run; and replace the first code with second code to replace the placeholder job.

However, Bhansali teaches cause first code comprising a placeholder job to be run (Fig. 4B; Col. 4 lines 7-8 inserting NOP instructions to reserve placeholder memory); and 
replace the first code with second code to replace the placeholder job (Col. 5 lines 22-23 replacing one or more NOP instructions at the placeholder memory range with a call-trace function call).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih and Chaney with the teachings of Bhansali because Bhansali’s teaching of a NOP instruction as a placeholder reserves memory and doesn’t contribute a lot of overhead (see Bhansali, Col. 4 lines 7-8 inserting NOP 

As per claim 25, Shih, Chaney, and Bhansali teach the system of Claim 23. Shih specifically teaches wherein the endpoint device comprises a mobile computing device (Shih Fig. 4; page 5 right col. lines 1-2 the framework makes sure the Android device has sufficient memory to execute the specific workload; page 2 left col. lines 22-23 workload offloading and remote execution on mobile computing; page 1 right col. paragraph 3 lines 1-6 To target the above issues, we propose to take advantage of nearby connected computing devices, such as desktop or laptop computers, as augmented devices to speed up computation. By offloading workload to nearby connected computing devices, we can enhance the performance of mobile devices in some ways).

As per claim 26, Shih, Chaney, and Bhansali teach the system of Claim 23. Shih specifically teaches wherein the endpoint device is one of a plurality of devices on a network, and the workload manager is to monitor the plurality of devices to determine devices having excess computing capacity to handle offloading of jobs in the plurality of jobs to a corresponding device (Shih Fig. 2, 5, 11; page 1 I. Introduction paragraph 4 lines 13-17 To make appropriate migration decisions, we design and implement migration framework that allow one to define his/her migration police to determine whether it is feasible to migrate and where to offload the specific workload; page 4 left col. paragraph 8 lines 1-2 This application is responsible for executing the workloads migrated; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 1 lines 18-21We monitor the system resource usage sufficient available memory and can achieve satisfying computation performance. We add these computing devices into a set of candidate target migration servers; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 7-9 First we check the Android devices to see whether they are connected to the network; page 5 B. System State Information Collection paragraph 4 lines 1-3 System Loading The algorithm monitor the system loading on Android and target devices and balances the loading between on the Android and target devices).   

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Chaney, and Bhansali, as applied to claims 7 and 23 above, in view of Datta et al. (ANGELS: A framework for mobile grids herein Datta).
Datta was cited in a previous office action.

As per claim 9, Shih, Chaney, and Bhansali teach the storage medium of Claim 7. Shih specifically teaches the particular device comprises a special purpose edge device (Shih page 1 right col. paragraph 3 lines 1-6 To target the above issues, we propose to take advantage of nearby connected computing devices, such as desktop or laptop computers (as special purpose endpoint device), as augmented devices to speed up computation. By offloading workload to 

Shih, Chaney, and Bhansali fail to teach wherein the other system comprises a server system.

However, Datta teaches wherein the other system comprises a server system (Fig. 1; page 17 IV. Framework Architecture paragraph 2 lines 1-2 The server module which requests for job offloading to edge devices; page 19 VI. Conclusion paragraph 1 lines 1-3 a part of the computation tasks of a server can be offloaded to mobile devices). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, and Bhansali with the teachings of Datta because Datta’s teaching of the other system, which is a server where jobs are offloaded from provides the advantage of utilizing other computing resources in an effective manner to analyze data (see Datta, abstract lines 13-22 As of now, researchers rely on cloud-based paradigms to analyse the data in a data-parallel fashion, where analyses take place in large data centres comprised of large number of servers. Apart from the servers, there is a huge pool of relatively unused pool of computing resources in form of smart devices in and around our homes, such as mobile phones, home energy gateways, playstations etc., which we collectively call edge devices. It is our belief that this pool of resources, if used in the right manner, can contribute to a large extent to effective and successful analysis of the data-set generated by the ubiquitous sensors). 	

As per claim 24, Shih, Chaney, and Bhansali teach the system of Claim 23. Shih specifically teaches the endpoint device (Shih Fig. 5; page 1 right col. paragraph 3 lines 1-6 To target the above issues, we propose to take advantage of nearby connected computing devices, such as desktop or laptop computers (as endpoint device), as augmented devices to speed up computation. By offloading workload to nearby connected computing devices, we can enhance the performance of mobile devices in some ways). 

Shih, Chaney, and Bhansali fail to teach wherein the endpoint device comprises a sensor and logic to process data generated by the sensor.

However, Datta teaches wherein the endpoint device comprises a sensor and logic to process data generated by the sensor (Fig. 1; page 15 I. Introduction paragraph 3 lines 1-7 This vision of the future also incorporates the extensive use of mobile devices, such as phones and sensors as integral parts of the networked infrastructure, where they will act as primary data sources. Effective functioning of the smart services listed before will require precise and timely analysis of the data accumulated from these ubiquitous sources of data.). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, and Bhansali with the teachings of Datta because Datta’s teaching of sensors provides the advantage of creating an IoT system that collects data to create a network of smart devices (see Datta, abstract lines 1-6 The current emphasis on Internet of Things (IoT) across the globe highlights the extreme importance .	 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Chaney, and Bhansali, as applied to claims 1 and 10 above, in view of Hudson et al. (US 6088785 A herein Hudson).
Hudson was cited in a previous office action.

As per claim 11, Shih, Chaney, and Bhansali teach the storage medium of Claim 10. Shih specifically teaches wherein the instructions, when executed, further cause the machine to: identify another one of the plurality of jobs to be run on the particular device; and code corresponding to the other job and cause the other job to be performed (Shih Fig. 2; page 3 right col. lines 8-12 Among the six procedures, four of them require hardware resources on mobile devices and cannot be executed on remote devices; two of them, M3 and M4 (as another one of the plurality of jobs), do not require local hardware resources and can be executed on remote devices; Since M4 is executed, that means that there is code corresponding to it.).
Additionally, Chaney teaches job on the runtime core (Chaney Fig. 3; [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105 (as job)) and hotplugging of code on the runtime core (Chaney [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running (as hotplugging); [0034] lines 3-5 The runtime assembly 103 can unload (or remove) a plugin 401 from the repository whilst the system is still running (as hotplugging)).
 Bhansali teaches replace the placeholder job (Bhansali Col. 5 lines 22-23 replacing one or more NOP instructions at the placeholder memory range with a call-trace function call).

Shih, Chaney, and Bhansali fail to teach replace the first code with third code to replace job with the third code, wherein the first code enables hotplugging of the third code.

However, Hudson teaches replace the first code with third code to replace job with the third code, wherein the first code enables hotplugging of the third code (Col. 10 lines 16-19 Some embodiments of the invention include a module presence indicator 222 to indicate whether or not a module is present, allowing for "hot-swap" of modules (i.e., interchanging modules while subsystem 114 is receiving power); Col. 19 lines 3-13 While T1 is running, it may become apparent that the next code module to be required to be executed after T1 is the code module for the T3 task. So while T1 continues to run, T3 is loaded from DRAM 312 into DSP memory location 1703. When the T1 task completes, then the T3 task will be executed. Once T3 is executed, the memory space 1702 formerly occupied by T1 can be used either as data space for the T3 task or to house a future piece of code which will be dynamically loaded when required. Thus, when loaded into the SRAM, code modules can replace code modules that are no longer being used).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, and Bhansali with the 

As per claim 12, Shih, Chaney, and Bhansali teach the storage medium of Claim 1. Shih specifically teaches wherein the instructions, when executed, further cause the machine to: perform another one of the plurality of jobs (Shih Fig. 2; page 3 right col. lines 8-12 Among the six procedures, four of them require hardware resources on mobile devices and cannot be executed on remote devices; two of them, M3 and M4 (as another one of the plurality of jobs), do not require local hardware resources and can be executed on remote devices).
Additionally, Chaney teaches jobs on the runtime core (Chaney Fig. 3; [0033] lines 4-5 Plugins may communicate with each other, or only with the core runtime assembly 103; [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running; [0033] lines 1-3 While FIG. 3 depicts the loading of only one plugin, many plugins (including but not limited to multiple versions of the same plugin), may be loaded).
	Additionally, Bhansali teaches determine that performance of the particular job using the second code is completed (Bhansali Col. 6 line 67-Col. 7 line 1 When profiling stops, the CALL TRACE_PROF_ENTRY instruction at ADDR1 is replaced).

 	Shih, Chaney, and Bhansali fail to teach replace the second code with third code.

	However, Hudson teaches replace the second code with third code (Claim 18 replacing said second set of sub-modules with said third portion in said second memory while said digital signal processor is executing said library code; Claim 24 third storing said third code module in said second memory in replacement of said second part of said second code module).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, and Bhansali with the teachings of Hudson because Hudson’s teaching of replacing the second code with third code provides the advantage of inexpensively upgrading a system (see Hudson, Col. 4 lines 35-37 By interchanging modules and program code, a system in accordance with the invention allows inexpensive functionality upgrades).

As per claim 13, Shih, Chaney, Bhansali, and Hudson teach the storage medium of Claim 12. Chaney specifically teaches hotplugging code on the runtime core (Chaney [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running).
Additionally, Hudson teaches wherein replacing the second code with third code comprises hotplugging the third code (Hudson Col. 10 lines 16-19 Some embodiments of the invention include a module presence indicator 222 to indicate whether or not a module is present, allowing for "hot-swap" of modules (i.e., interchanging modules while subsystem 114 is receiving power); Claim 18 replacing said second set of sub-modules with said third portion in said second memory while said digital signal processor is executing said library code).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Chaney, and Bhansali, as applied to claim 1 above, in view of McKenney et al. (US 20060112121 A1 herein McKenney).
McKenney was cited in a previous office action.

As per claim 14, Shih, Chaney, and Bhansali teach the storage medium of Claim 1. Bhansali specifically teaches the placeholder job (Bhansali Col. 4 lines 7-8 inserting NOP instructions to reserve placeholder memory).

Shih, Chaney, and Bhansali fail to teach comprises a spin lock process.

However, McKenney teaches comprises a spin lock process ([0019] lines 12-14 When waiting on the placeholder, the lookup can block on a global or per-element semaphore, or spin (busy wait) on a global or per-element lock; [0053] lines 17-18 A still further alternative would be to have lookups spin on a per-element lock.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, and Bhansali with the teachings of McKenney because McKenney’s teaching of a spin lock requires no additional memory (see McKenney, [0053] lines 17-19 A still further alternative would be to have lookups spin on a per-element lock. This likely requires no additional memory).

As per claim 15, Shih, Chaney, and Bhansali teach the storage medium of Claim 1. Bhansali specifically teaches the placeholder job (Bhansali Col. 4 lines 7-8 inserting NOP instructions to reserve placeholder memory).

Shih, Chaney, and Bhansali fail to teach comprises a sleep process.

However, McKenney teaches comprises a sleep process ([0053] lines 3-6 For example, one technique would be to have the lookups block (sleep) on a global semaphore (sometimes referred to as a "sleeplock")).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, and Bhansali with the teachings of McKenney because McKenney’s teaching of a sleeplock minimizes memory use (see McKenney, [0053] lines 3-7 For example, one technique would be to have the lookups block (sleep) on a global semaphore (sometimes referred to as a "sleeplock"). This minimizes memory use, because there is only one semaphore.)
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195